[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              FEBRUARY 8, 2008
                               No. 07-13138                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 06-20794-CR-DMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

PITERSON ROSIER,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 8, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Piterson Rosier appeals his convictions for (1) conspiracy to import cocaine,
in violation of 21 U.S.C. § 963; (2) importation of cocaine, in violation of 21

U.S.C. § 952(a); (3) conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846; and (4) possession with intent to distribute cocaine,

in violation of 21 U.S.C. § 841(a)(1). On appeal, Rosier challenges the sufficiency

of the evidence as to all four charges. We AFFIRM.

                                     I. BACKGROUND

       A federal grand jury indicted Rosier on four counts of cocaine-related

offenses. Frantz Jacques was charged as a co-conspirator.1 At trial, Officer Hector

Firpo, a Customs and Border Protection (CBP) employee at Miami International

Airport, testified that he had first noticed Rosier during an enforcement

examination of Rosier’s flight in December 2006. Officer Firpo explained that he

had noticed that Rosier walked “in a rigid manner” and could “not flex[] his shoes

very well.” R2 at 26. Officer Firpo stopped Rosier and asked a few routine

questions about Rosier’s trip to Haiti. He testified that, while walking to a

secondary inspection site, he had noticed that Rosier was still walking in a very

rigid manner, and, during the secondary inspection, he questioned Rosier about his

shoes. Rosier explained that he had bought them in Haiti for $40. Officer Firpo

testified that, during a pat-down search of Rosier, he had asked Rosier to remove


       1
     Jacques ultimately pled guilty to the conspiracy charge but invoked his Fifth
Amendment privilege against self-incrimination and did not testify at Rosier’s trial.

                                                2
his shoes, which weighed more than normal and smelled strongly of glue. He

could see glue coming out of the sole from the inside of the shoe, and the shoe

would not flex. Officer Firpo extracted powder from under the sole of the shoe,

which tested positive for cocaine.

      Officer Lester Silva, a CBP employee at Miami International Airport,

testified that he had noticed Jacques coming “off the plane in a rigid manner.” Id.

at 54. Silva elaborated that Jacques did “not bend[] his shoes much” and had “a

rigid walk[, l]ifting his knees a little above average.” Id. at 55. Officer Silva

stopped Jacques at the checkpoint and decided to conduct a secondary examination

and pat-down. Officer Silva noticed that Jacques’s shoe was significantly heavier

than a normal sneaker and that the sole seemed modified. He also indicated that

the shoe was rigid and would not bend. Officer Silva extracted a white powdery

substance from Jacques’s shoe, which tested positive for cocaine.

      Pasqual Citere, an employee of Air France, testified that the plane tickets of

Rosier and Jacques had been purchased in Port-au-Prince, Haiti, and paid for in

cash. Citere confirmed that the two tickets had been purchased consecutively, and

that Jacques had made the ticket reservation for himself, Rosier, and two other

individuals. Further, Citere testified that: (1) both Jacques and Rosier checked in

for the flight at Port-au-Prince within three minutes of each other; (2) the ticket



                                           3
reservations of Rosier and Jacques provided the same contact information; and (3)

Jacques, Rosier, and the two other individuals on the reservation checked in for the

flight consecutively.

      Patricia Burn, a senior forensic chemist for the Drug Enforcement

Administration (DEA), testified that the white powder found in Rosier’s shoes was

cocaine hydrochloride. Burn also testified that the shoes carried roughly a

kilogram of 90% pure cocaine. Jill Rene Raezer, a second DEA forensic chemist,

testified that Jacques’s shoes also contained roughly a kilogram of 95% pure

cocaine.

      Upon being recalled for additional testimony, Officer Firpo stated that he

had recovered two cell phones from Rosier during the pat down-search. Agent

Trevor McKenzie, a special agent with Immigration and Customs Enforcement,

then testified that although Rosier and Jacques had each denied knowing the other,

one of the two cell phones recovered from Rosier at the Miami airport belonged to

Jacques. Agent McKenzie also testified that the street value of 1 kilogram of

cocaine is approximately $15,000 to $22,000, and that the total of 2 kilograms

seized from Rosier and Jacques is an amount generally used for distribution rather

than for personal consumption.

      At the close of evidence, Rosier moved for judgment of acquittal, which the



                                          4
district court denied. The jury found Rosier guilty of all four counts, and the

district court sentenced him to 78 months in prison, to run concurrently as to each

count. On appeal, Rosier challenges the sufficiency of evidence as to each count.

He specifically argues that (1) because there was no direct evidence showing an

agreement to import or distribute cocaine, the government failed to establish that

he agreed to participate in the conspiracy; and (2) that the government failed to

establish that he knowingly possessed or intended to distribute cocaine.

                                 II. DISCUSSION

      We review challenges to the sufficiency of the evidence de novo. United

States v. Miles, 290 F.3d 1341, 1355 (11th Cir. 2002) (per curiam). The evidence

is viewed “in the light most favorable to the government, with all reasonable

inferences and credibility choices made in the government’s favor.” Id. We must

affirm unless there is no “reasonable construction of the evidence” under which the

jury could have found the defendant guilty beyond a reasonable doubt. United

States v. Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005) (per curiam).

      Conspiracy requires proof beyond a reasonable doubt that: (1) “there existed

an agreement between two or more persons to [commit the underlying crime],” and

(2) “the defendant knowingly and voluntarily participated in that agreement.”

United States v. Arbane, 446 F.3d 1223, 1228 (11th Cir. 2006). “A conspiracy



                                          5
may be inferred from a concert of action or from a development and collection of

circumstances.” United States v. Cooper, 873 F.2d 269, 272 (11th Cir. 1989) (per

curiam). Participation may be inferred where a defendant takes action to further

the conspiracy, and “the defendant’s own statements may be used to infer his

participation in the conspiracy.” Id. We have found that evidence of concerted

travel arrangements and identical contact information supports a conviction for

conspiracy. Id. at 273-74. Further, evidence that a “defendant [later found to be in

possession of drugs] was nervous, made conflicting statements to authorities, or

related implausible stories to authorities” may support a conviction for conspiracy.

United States v. Stanley, 24 F.3d 1314, 1321 (11th Cir. 1994).

      In order to prove that a defendant imported a controlled substance, the

government must establish that the defendant knowingly imported a controlled

substance into the United States. United States v. Peart, 888 F.2d 101, 104 n.2

(11th Cir. 1989) (per curiam). Proof may be made by direct or circumstantial

evidence. United States v. Kelly, 749 F.2d 1541, 1546 (11th Cir. 1985). In order

to convict a defendant under 21 U.S.C. § 841(a), the government must prove that

he had knowing possession of a controlled substance with intent to distribute it.

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006), cert. denied,

127 S.Ct. 2155 (2007). In order to establish knowing possession, the government



                                          6
may show actual or constructive possession and can prove possession with direct

or circumstantial evidence. Id. “Constructive possession exists where the

defendant had dominion or control over the drugs or over the premises where the

drugs were located.” Id. “Possession by one co-conspirator can be imputed to

another.” Kelly, 749 F.2d at 1548. Further, intent to distribute may be inferred

from the large amount of contraband in the defendant’s possession. See United

States v. Tinoco, 304 F.3d 1088, 1124 (11th Cir. 2002).

      The cumulative effect of the circumstantial evidence belies Rosier’s

contention of insufficiency. As to Rosier’s involvement in the conspiracy, the

record is clear that, on the same night, both Rosier and Jacques were stopped,

searched, and ultimately arrested at the Miami airport after having been discovered

wearing shoes in which significant quantities of cocaine had been concealed. The

evidence establishes that Rosier and Jacques traveled together. See Cooper, 873

F.2d at 273. Rosier and Jacques’s plane tickets were purchased consecutively in

Port-au-Prince, Haiti, with cash. Jacques made the reservation for Rosier and left

the same contact information on both tickets. The evidence also establishes that

Rosier and Jacques checked in to the flight together. Moreover, Rosier carried

Jacques’s cell phone with him off of the airplane, and both men walked in the same

rigid manner because of the same shoe modification. In addition, the cocaine



                                         7
found in Rosier’s shoes matched in approximate quality and quantity that found on

Jacques. See id. (similarity in drug quality found on defendants constituted

evidence of conspiracy). Finally, each man initially denied knowing the other,

although it became evident that they were traveling together. See Stanley, 24 F.3d

at 1321. For all of these reasons, a reasonable jury could have concluded that there

was an agreement between Rosier and Jacques in which Rosier knowingly and

voluntarily participated.

      The evidence also discredits Rosier’s claim of insufficiency regarding the

importation and distribution elements of the charges against him. Because Rosier

and Jacques were involved in a conspiracy, evidence that Jacques knowingly

possessed cocaine can be imputed to Rosier. See Kelly, 749 F.2d at 1548.

Additionally, given the evidence that Rosier’s shoes smelled strongly of glue,

weighed significantly more than normal shoes, and forced him to walk in a rigid

manner, a reasonable jury could have concluded that Rosier knew that the shoes

had been altered to conceal a controlled substance. Even if that were not the case,

possession can be imputed to Rosier because he had dominion and control over the

shoes carrying contraband. See United States v. Clark, 732 F.2d 1536, 1540 (11th

Cir. 1984) (holding that defendant had constructive possession of narcotics where

narcotics found in his truck).



                                          8
      Because the evidence also establishes that Rosier purchased the shoes in

Haiti and brought them into the United States, a reasonable jury could have

concluded that Rosier knowingly imported cocaine into the United States. In

addition, the evidence also establishes that Rosier had the requisite intent to

distribute necessary under § 841(a). Agent McKenzie testified that the amount of

cocaine carried by Rosier and Jacques is not commonly used for personal

consumption but rather for distribution. Further, he testified that the street value of

two kilograms of cocaine was between $30,000 and $44,000. Thus, a jury

reasonably could have found an intent to distribute based on the large amount of

cocaine possessed by the defendants. See Tinoco, 304 F.3d at 1124.

                                 III. CONCLUSION

      Rosier appeals his convictions for conspiracy to possess and import, and

importing and possessing, cocaine with intent to distribute it. Because Rosier has

failed to demonstrate that the evidence relating to any element of the charged

offenses was insufficient for a reasonable jury to find him guilty beyond a

reasonable doubt, we AFFIRM his convictions.




                                           9